Citation Nr: 0210838	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  96-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from January 1964 to July 1983, and who died 
in February1995.

During a personal hearing held in June 2002 the appellant 
indicated that because her assertion is that she is entitled 
to dependency and indemnity compensation benefits for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151, she was electing not to continue to 
pursue the issue of service connection for the cause of the 
veteran's death at this time.  In light of the Board's 
conclusion herein, finding that an award of dependency and 
indemnity compensation for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1151 is warranted, the 
Board will, without prejudice to the appellant, not consider 
the issue of service connection for the cause of the 
veteran's death. 


FINDINGS OF FACT

1.  The veteran died in February 1994.  His initial death 
certificate shows that the immediate cause of his death was 
metabolic acidosis of unknown etiology.  Liver failure was 
listed as leading to the immediate cause of death, and ethyl 
alcohol abuse was listed as the underlying cause of death.

2.  The amended death certificate shows that the immediate 
cause of death was staphylococcal septicemia.  Liver failure 
was listed as leading to the immediate cause of death and 
ethyl alcohol abuse was listed as the underlying cause of 
death.

3.  It is shown that the veteran's death on February 4, 1995, 
originated from an infection acquired in connection with a 
surgical liver biopsy done by the VA as an outpatient on 
February 2, 1995, that was not a necessary consequence of the 
biopsy.


CONCLUSION OF LAW

Entitlement to compensation benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2001); 38 C.F.R. §§  3.12, 3.159 (2001).  In this regard, the 
Board observes that pertinent treatment records have been 
associated with the claims file and an opinion has been 
obtained from a VA panel of board-certified 
gastroenterologist and internist.  The appellant and her 
representative have been provided with a supplemental 
statement of the case advising them of the evidence 
considered, the governing legal criteria, as well as the 
evidence necessary to establish entitlement to the requested 
benefit and the reason for the denial.  Therefore, it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the appellant, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appellant's claim for benefits under 38 U.S.C.A. § 1151 
was filed in June 1995.  As such, it must be adjudicated 
under the provisions of 38 U.S.C.A. § 1151 as they existed 
prior to October 1, 1997.  Pursuant to 38 U.S.C.A. § 1151, as 
it existed before October 1, 1997, generally where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disabilities to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service connected.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd. sub. 
nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd., 
Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that fault of the VA need not be shown as 
an element of recovery under 38 U.S.C.A. § 1151.  The Supreme 
Court did state, however, that "it would be unreasonable...to 
believe that Congress intended to compensate victims for the 
necessary consequences of treatment to which they consented 
(i.e., compensating a veteran who consents to the amputation 
of a gangrenous limb for the loss of the limb.)"  Gardner, 
115 S. Ct. at 556, (in III par. Title 38 C.F.R. § 3.358 
(1997), as amended effective July 22, 1996, to comply with 
the Supreme Court's decision in Gardner, states in pertinent 
part that where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such disability.  In determining that additional disability 
exists, the veteran's physical condition immediately prior to 
the injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the injury.  In determining if additional disability 
resulted from an injury or aggravation of an existing disease 
or injury, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of training, hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such disability.  In determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the injury.  In determining 
whether additional disability resulted from an injury or 
aggravation of an existing disease or injury, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(a) (b) (c).

On February 2, 1995, the veteran underwent a surgical liver 
biopsy at a VA medical facility on an outpatient basis.  A 
September 2000 report of a VA panel of board-certified 
gastroenterologist and internist indicates that a diagnosis 
of staphylococcal septicemia coagulase negative, by blood 
culture, signifies that the bacteria was most likely 
introduced into the veteran's blood stream during the course 
of the liver biopsy on February 2, 1995.  The report states 
that the veteran died from sepsis and that his acidosis was a 
consequence of his sepsis.  The report further reflects that 
the proximate cause of death was an event that was not 
reasonably foreseeable.

It is clear from the record that the veteran's death was not 
a "necessary consequence" of the liver biopsy.  The death 
certificate indicates that the immediate cause of the 
veteran's death was staphylococcal septicemia and a 
preponderance of the evidence indicates that the 
staphylococcal septicemia occurred as a result of the VA 
outpatient surgery performed on February 2, 1995.  Thus, as 
the evidence shows that the veteran's death occurred as a 
result of disease developed because of a VA surgical 
procedure, that was not a necessary consequence of that 
procedure, dependency and indemnity compensation for the 
cause of the veteran's death under 38 U.S.C.A. § 1151, as it 
existed before October 1, 1997, is warranted.  


ORDER

Entitlement to dependency and indemnity compensation benefits 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151 is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 
38 U.S.C.A. § 

